United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended June 30, 2012 o Transaction Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For transition period fromto Commission File Number: 2-5916 Chase General Corporation (Exact name of registrant as specified in its charter) Missouri 36-2667734 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1307 South 59th, St. Joseph, Missouri (Address of Principal Executive Offices) Zip Code (816) 279-1625 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the shares of common stock held by non-affiliates of the Issuer is not actively traded.Therefore, market value of the stock is unknown as of 60 days prior to the date of this filing. As of September 1, 2012 there were 969,834 shares of Common Stock, $1.00 par value, outstanding. 1 CHASE GENERAL CORPORATION ANNUAL REPORT ON FORM 10-K For the Year Ended June 30, 2012 TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Property 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Select Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Consolidated Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A(T) Controls and Procedures 35 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers, and Corporate Governance 36 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 Item 14. Principal Accountant Fees and Services 40 PART IV Item 15. Exhibits and Consolidated Financial Statement Schedules 41 SIGNATURES 42 2 PART I This report contains certain “forward-looking statements” concerning the Company’s operations, economic performance and financial condition, which are subject to inherent uncertainties and risks.Actual results could differ materially from those anticipated in this report.When used in this report, the word “estimate,” “project,” “anticipate,” “expect,” “intend,” “believe,” and similar expressions are intended to identify forward-looking statements. Item 1.BUSINESS Chase General Corporation was incorporated November 6, 1944 for the purpose of manufacturing confectionery products.In 1970, Chase General Corporation acquired a 100% interest in its wholly-owned subsidiary, Dye Candy Company.(Chase General Corporation and Dye Candy Company are sometimes referred herein as “the Company”).This subsidiary is the main operating company for the reporting entity. PRINCIPAL PRODUCTS AND SERVICES AND METHODS OF DISTRIBUTION The subsidiary, Dye Candy Company, operates two divisions, Chase Candy Products and Seasonal Candy Products.Chase Candy Products involve production and sale of a candybar marketed under the trade name “Cherry Mash”.The Seasonal Candy Productsinvolve production and sale of coconut, peanut, chocolate, and fudge confectioneries.The products of both divisions are sold to the same type of customers in the same geographical areas.In addition, both divisions share a common labor force and utilize the same basic equipment and raw materials.Therefore, segment reporting for the two divisions is not maintained by Management and, accordingly, is not available for inclusion in this filing. The principal products produced are as follows: Chase Candy Products of Dye Candy Company produces a candy bar under the trade name of “Cherry Mash”.The bar is distributed in six case sizes: (1) 60 count pack (2) 12 boxes of 24 bars per box (3) 200 count shipper box (4) 100 count shipper box (5) 100 # 2 box Counter Display (6) 4 box - 36 count Counter Display In addition to the regular size bar, a “mini-mash” is distributed in seven case sizes: (1)24 - 12 oz. bags (2)6 jars - 60 bars per jar (3)23 # wrapped bars (4)22 # unwrapped bars (5)12 - 12 oz. bags (6)6 - 4 # jars (7)24 - 12 oz. clamshell containers 3 DESCRIPTION OF BUSINESS (CONTINUED) Seasonal Candy Products of Dye Candy Company produces coconut, peanut, chocolate, and fudge confectioneries.These products are distributed in bulk or packaged.Principal products include: Coconut Bon-Bons (6) Peanut Brittle Coconut Stacks (7) Peanut Clusters Home Style Poe Fudge (8) Champion Crème Drops Peco Flake (9) Jelly Candies Peanut Squares (10) Frosted Pretzels The Champion Creme Drops, Frosted Pretzels and Jelly Candies are not produced by the Company, but repackaged for wholesale distribution. All products are shipped to customers by commercial haulers. COMPETITION AND MARKET AREA The Chase Candy Division bars are sold primarily to wholesale candy and tobacco jobbing houses, grocery accounts, vendors and repackers.“Cherry Mash” bars are marketed in the Midwest region of the United States.For the years ended June 30, 2012 and 2011, this division accounted for 53% and 55%, respectively, of the consolidated revenue of Dye Candy Company. The Seasonal Candy Division is sold primarily on a Midwest regional basis to national syndicate accounts, repackers, and grocery accounts.For the years ended June 30, 2012 and 2011, the division accounted for 47% and 45%, respectively, of the consolidated revenue of Dye Candy Company. The Company has no government contracts, foreign operations or export sales.In addition, all domestic sales are primarily in the Midwest region of the United States. The Company is a seasonal business whereby the largest volume of sales occur in August through December of each year.The net income per quarter of the Company varies in direct proportion to the seasonal sales volume. Due to the seasonal nature of the business, there is a heavier demand on working capital in the fall and winter months of the year when the Company is building its inventories in anticipation of August through December sales.The fluctuation of demand on working capital due to the seasonal nature of the business is common to the confectionery industry.If necessary, the Company has the ability to borrow short-term funds to finance operations prior to receiving cash collections from fall sales.The Company occasionally offers extended payment terms of up to sixty days.Since this practice is infrequent, the effect on working capital is minimal. 4 COMPETITION AND MARKET AREA (CONTINUED) Prompt, efficient service are traits demanded in the confectionery industry, which results in a continual low volume of back-orders.Therefore, at no time during the year does the Company have a significant amount of back-orders. The confectionery market for the type of product produced by the divisions of Dye Candy Company is very competitive and quality minded.The confectionery (candy) industry in which the divisions operate is highly competitive with many small companies and, within certain specialized areas, a few competitors dominate.In the United States, the dominant competitors in the coconut candy industry are Crown Candy Company, Vermico Candy Company, and the Seasonal Candy Division of Dye Candy Company with approximately 70% of the market share among them.In the United States, Old Dominion has approximately 80% of the market share of the peanut candy business in which the Seasonal Candy Division operates.Dye Candy Company sells approximately 95% of its products in the Midwest region with seasonal orders being shipped to the Southern and Eastern regions of the United States.Except for the coconut candy industry, Dye Candy Company is not a dominant competitor in any of the candy industries in which it competes.Dye Candy Company’s market share in the coconut industry does not vary significantly from year to year. Principal methods of competition the Company uses include quality of product, price, reduced transportation costs due to central location, and service.The Company’s competitive position is positively influenced by labor costs being lower than industry average.Chase General Corporation is firmly established in the confectionery market and through its operating divisions has many years of experience associated with its name. RESEARCH AND DEVELOPMENT The Company has not developed any new products during fiscal years ending June 30, 2012 and 2011. RAW MATERIALS AND PRINCIPAL SUPPLIERS Raw materials and packaging materials are produced on a national basis with products coming from throughout the United States.Raw materials and packaging materials are generally widely available, depending of course, on common market influences. PATENTS AND TRADEMARKS The largest single revenue producing product, the “Cherry Mash” bar, is protected by a trademark registered with The United States Patent and Trademark Office.The Company considers this trademark very important to the Company.This trademark expires in the year 2013.The Company and its legal representatives do not expect any impediment to renewing this trademark prior to its expiration. 5 EMPLOYEES As of June 30, 2012, the Company had 20 full time employees.There were 12 in manufacturing, 2 in maintenance, 1 plant manager, 1½ in sales and marketing, 2½ in finance and administration, and 1 in general office.This expands to approximately 31 full time personnel during the busy production months of August through December. CUSTOMERS For the years ending June 30, 2012 and2011, Associated Wholesale Grocers accounted for 31% and 31% of gross sales, and 12% and 36%, respectively, of accounts receivable.For the years ending June 30, 2012 and 2011, Wal-Mart and its affiliates accounted for 11% and 12%, respectively, of gross sales and 30% and 16%, respectively, of accounts receivable.No other customer accounted for more than 10% of the Company’s revenues in fiscal years 2012 and 2011. ENVIRONMENTAL PROTECTION AND THE EFFECT ON PROBABLE GOVERNMENT REGULATIONS ON THE BUSINESS Except asdescribed in the paragraph below and tothe best of management’s knowledge, the Company is presently in compliance with all environmental laws and regulations and does not anticipate any future expenditures in this regard. The Company has received correspondence from the legal counsel for the Public Building Commission of Chicago (PBC), alleging that the Company previously owned and operated a manufacturing facility in Chicago and that the Company is a liable party for environmental response costs incurred by the PBC in the amount of $822,642. It is the opinion of management, after reviewing the letter with counsel, that further information is required to determine the validity of the claim, the likelihood of an unfavorable outcome to the Company, and an amount of potential loss to the Company if any at all. Management believes significant questions need to be resolved and answered before completing its assessment of the validity of the claim. In the event that a loss were to be incurred by the Company in connection with this claim, the loss would be material. NEED FOR GOVERNMENT APPROVAL OF PRINCIPAL PRODUCTS OR SERVICES The Company is required to meet the FDA guidelines for proper labeling of its products and for contents of its products. REPORTS TO SECURITY HOLDERS The Registrant is not required to send the annual audit report, annual 10-K report and quarterly 10-Q reports to security holders since the stock is not actively traded.These reports are available at the Registrant’s registered office or they are available on-line on the SEC’s EDGAR website. 6 Item 1A.RISK FACTORS Not applicable to smaller reporting company. Item 1B.UNRESOLVED STAFF COMMENTS The Company has no unresolved SEC staff comments at June 30, 2012. Item 2.PROPERTY We conduct our operations from two buildings as follows: Chase Warehouse - This building located in St. Joseph, Missouri is owned by Dye Candy Company, a wholly-owned subsidiary of the registrant.The facility is currently devoted entirely to the storage of supplies, and the warehousing and shipping of candy products.This warehouse is over seventy years old and is in fair condition and adequate to meet present requirements.The warehouse has approximately 15,000 square feet and is not encumbered. Chase General Office and Dye Candy Company Operating Plant -The buildinglocated at 1307 South 59th, St. Joseph, Missouri contains the general offices (of approximately 2,000 square feet) for Chase General Corporation, Dye Candy Company and its divisions.The production plant of Dye Candy Company occupies the remainder of the building or 18,000 square feet.The building, specifically designed for the Company, is leased from an entity owned by the Vice-President and Director of the Company and his spouse.The annual rental expense of this facility was $78,000 for each year ended June 30, 2012 and 2011. The net book value of our premises, land and office, and production equipment was $448,616 and $497,909, respectively, for fiscal years ending June 30, 2012 and 2011. We believe both facilities are adequately covered by insurance. Item 3.LEGAL PROCEEDINGS The Company has received correspondence from the legal counsel for the Public Building Commission of Chicago (PBC), alleging that the Company previously owned and operated a manufacturing facility in Chicago and that the Company is a liable party for environmental response costs incurred by the PBC in the amount of $822,642. It is the opinion of management, after reviewing the letter with counsel, that further information is required to determine the validity of the claim, the likelihood of an unfavorable outcome to the Company, and an amount of potential loss to the Company if any at all. Management believes significant questions need to be resolved and answered before completing its assessment of the validity of the claim. In the event that a loss were to be incurred by the Company in connection with this claim, the loss would be material. 7 Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of the Company’s security holders during the fourth quarter of the fiscal year ended June 30, 2012. 8 PART II Item 5.MARKET FORREGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market information There is no established public trading market for the common stock (par value $1 per share) of the Company. Security holders As of September 1, 2012, the latest practicable date, the approximate number of record holders of common stock was 1,869, including individual participants in security listings. Dividends (1)Dividend history and restrictions No dividends have been paid during the past two fiscal years and there are no dividend restrictions.Preferred stock dividends in arrears are accumulated. (2)Dividend policy There is no set policy on the payment of dividends due to the financial condition of the Company and other factors.It is not anticipated that cash dividends will be paid in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company does not have any equity compensation plans. Item 6.SELECT FINANCIAL DATA Not applicable to a smaller reporting company. 9 Item 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This report contains statements that plan for or anticipate the future.Forward-looking statements may include statements about the future of our products and the industry, statements about our future business plans and strategies, and other statements that are not historical in nature.In this report, forward-looking statements are generally identified by the words “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like.Readers should carefully review these cautionary statements as they identify certain important factors that could cause actual results to differ materially from those in the forward-looking statements and from historical trends.These forward-looking statements are based on the information available to, and the expectations and assumptions deemed reasonable by the Company at the time the statements are made.These expectations, assumptions and uncertainties include:the Company’s expectation of heavier demand on working capital in the fall and winter months in anticipation of August through December sales; our belief that the Company has stabilized its customer base; will continue our efforts to expand the existing market area and increase sales to customers; and maintain tight control of all expenditures. OVERVIEW During fiscal year ended 2012, the Company’s net sales were $2,953,665, as compared to net sales of $2,996,319 for fiscal year ended June 30, 2011.This 1.4% decrease in volume offset by a 5.3% increase in cost of sales resulted in decreased profitability during the year, as reflected in the net loss before income taxes of $151,954 for fiscal year 2012 compared to net income of $14,748 for fiscal year 2011.Working capital decreased $134,485 to $423,479 for the current year from $557,964 for the fiscal year 2012 due to a decrease in inventory, trade receivables and accounts payable offset by an increase in current maturities of notes payable. The following information should be read together with the consolidated financial statements and notes thereto included elsewhere herein. CRITICAL ACCOUNTING POLICIES AND ESTIMATES GENERAL Management’s discussion and analysis of financial condition and results of operations are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”).The preparation of these consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 10 GENERAL (CONTINUED) The Company believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. REVENUE RECOGNITION The Company recognizes revenues as product is shipped to customers.Net sales are comprised of the total sales billed during the period less the estimated returns, customer allowances, and customer discounts. RECEIVABLES Accounts receivable are uncollateralized customer obligations which generally require payment within thirty days from the invoice date.Accounts receivable are stated at the invoice amount as no interest is charged to the customer for any past due amounts.Payments of accounts receivable are applied to the specific invoices identified on the customer’s remittance advice or, if unspecified, to the earliest unpaid invoices. The carrying amount of accounts receivable is reduced by a valuation allowance that reflects management’s best estimate of amounts that will not be collected.The allowance for doubtful accounts is based on management’s assessment of the collectability of specific customer accounts and the aging of the accounts receivable.If there is a deterioration of a major customer’s credit worthiness or actual defaults are higher than the historical experience, management’s estimates of the recoverability of amounts due the Company could be adversely affected.All accounts or portions thereof deemed to be uncollectible, or to require an excessive collection cost, are written off to the allowance for doubtful accounts. INVENTORIES Inventories are carried at the “lower of cost or market value,” with cost being determined on the “first-in, first-out” basis of accounting.Finished goods and goods in process include a provision for manufacturing overhead. IMPAIRMENT OF LONG-LIVED ASSETS Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amounts of such assets to future net cash flows expected to be generated by the assets.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceed the fair value of the assets. 11 RESULTS OF OPERATIONS The following table sets forth for the years indicated, the percentage of net sales of certain items in the Company’s consolidated statements of operations for each of the fiscal years ended June 30, 2012 and 2011, respectively: Net sales % % Cost of sales Gross profit Selling expense General and administrative expense (Gain) loss on sale of equipment ) - Income (loss) from operations ) Other income (expense), net ) ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) Net income (loss) ) Preferred dividends ) ) Loss applicable to common stockholders )% )% FISCAL YEAR 2 NET SALES During the year ended June 30, 2012, sales, net of returns and allowances, decreased $42,654 or 1.42% as compared to the year ended June 30, 2011.Gross sales for Chase Candy products decreased $70,553 or 4.21% to $1,603,426 for the year ended June 30, 2012 compared to $1,673,979 for 2011.Gross sales for seasonal candy increased $14,405 or 1.03% to $1,417,054 for the year ended June 30, 2012 as compared to $1,402,649 for 2011. The 4.21% decrease in gross sales of Chase Candy of $70,553 for the year ended June 30, 2012 over the same period ended June 30, 2011, is primarily due to the net effect of the following: 1) increased sales of Cherry Mash Bar of approximately $128,000 offset by; 2) decreased sales of the 12/12oz. Mini Mash bag of approximately $174,000, with a decrease in sales to one customer by approximately $104,000 due to reduced distribution; 3) overall decreased sales to Cherry Mash Merchandisers of approximately $35,000.The 1.03% increase in gross sales of Seasonal Candy of $14,405 for the year ended June 30, 2012 over the same period ended June 30, 2011, is primarily due to the net effect of increased sales from two customers in the clamshell seasonal product category of approximately $93,000 offset by decreased sales from two customers in the bulk seasonal product category of approximately $70,000 and overall decreases in the generic seasonal product category of $6,000. The Company’s returns and allowances decreased $11,224 or 12.28% to $80,211 for the year ended June 30, 2012, compared to $91,425 for the year ended June 30, 2011. 12 COST OF SALES Cost of sales for the year ended June 30, 2012, as compared to the year ended June 30, 2011, increased by 5.35%.The cost of sales increased $117,447 to $2,313,498 while increasing to 78.33% of related revenues for the year ended June 30, 2012, compared to $2,196,051 or 73.29% of related revenues for the year ended June 30, 2011. The 5.35% increase in cost of sales of $117,447 is primarily due to the 1.42% decrease in net sales of $42,654 offset by the raw material price increases in chocolate, peanuts, and sugar which were not passed along to customers due to the timing of the price increases. Direct costs of goods for materials manufactured and net change in inventories for the year ended June 30, 2012, increased $206,680 or 20.46% to $1,216,843 as compared to $1,010,163 for the year ended June 30, 2011.Increased chocolate prices were primarily caused by civil unrest in cocoa producing areas of West Africa where decreased supply lead to increased costs.Increases in the price of peanuts was primarily caused by a drought in Texas where decreased supply lead to increased costs.Increases in the price of sugar were primarily caused by increased worldwide demand for sugar and unintentional decreased production levels by sugar producers primarily caused by a domestic drought and a lengthy strike at one domestic sugar company where increased demand and decreased supply lead to increased costs.Management does not anticipate the prices of these raw materials to return to previous levels in the near future.Management has considered and evaluated the need to increase prices charged to customers for future sales.Accordingly, prices on fiscal 2013 orders were increased up to 16%, depending on the product.The impact on sales of increased prices charged to customers has not yet been determined. Labor costs including wages, vacation pay and payroll taxes of $389,582 for the year ended June 30, 2012 decreased 11.54% or $50,836 as compared to $440,418 for the period ending 2011.The decrease was due to decreased production. GROSS PROFIT The gross margin decreased 20.01% or $160,101 to $640,167 decreasing to 21.67% of related revenues for the year ended June 30, 2012, as compared to $800,268 or 26.71% of related revenues for the year ended June 30, 2011, as a result of the overall increase in cost of sales. Finished goods inventory as of June 30, 2012 of $237,569 decreased $26,365 or 9.99% from the June 30, 2011 finished goods inventory of $263,934.Raw materials inventory as of June 30, 2012 of $65,912 decreased $22,578 or 25.51% of the June 30, 2011 raw materials inventory of $88,490.The Company decreased packaging materials inventory 29.96% at June 30, 2012 to $131,687 from June 30, 2011 of $188,025.Goods in process inventory as of June 30, 2012 of $12,864 increased $9,589 or 292.79% from the June 30, 2011 goods in process inventory of $3,275. 13 SELLING EXPENSES Selling expenses for the year ended June 30, 2012 increased $3,243 to $389,262, which is 13.18% of sales, compared to $386,019 or 12.88% of sales for the year June 30, 2011.This increase is primarily due to higher commissions and premium promotions being paid, and sample costs for the period in an effort to increase sales volume and increased depreciation due to recent vehicles purchased.Commissions and premium promotions, and sample costs increased $2,941 or 1.47% to $202,642 for the year ended June 30, 2012, as compared to $199,701 for the year ending June 30, 2011. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses for the year ended June 30, 2012 increased $11,404 to $403,568, which is 13.66% of sales, compared to $392,164 or 13.09% of sales for the year ended June 30, 2011.The increased costs are primarily reflected in insurance expense, professional fees, general taxes and licenses and office salaries. INCOME (LOSS) FROM OPERATIONS Income (loss) from operations for the year ended June 30, 2012 was (4.80)% of net sales, as compared to 0.74% of net sales for the year ended June 30, 2011 for the reasons described above. OTHER INCOME (EXPENSE) Other income and (expense) reflects expense of $(10,220) for the year ended June 30, 2012, as compared to expense of $(7,837) for the year ended June 30, 2011.This increase of $2,383 in expense was primarily due to increased interest expense. INCOME (LOSS) BEFORE INCOME TAXES Income (loss) before income taxes was $(151,954) for the year ended June 30, 2012, as compared to $14,748 for the year ended June 30, 2011.The reasons for the decrease of $166,702 have been discussed above. PROVISION (CREDIT) FOR INCOME TAXES The Company recorded a tax expense (credit) for the year ended June 30, 2012 of $(51,068), as compared to a tax expense of $5,401 for the year ended June 30, 2011.The tax expense (credit) for the year ended June 30, 2012 is a result of operations discussed above. NET INCOME (LOSS) Net loss for the year ended June 30, 2012 was $(100,886), compared to net income for the year ended June 30, 2011 of $9,347.This decrease of $110,233 is the result of those items discussed above. 14 PREFERRED DIVIDENDS Preferred dividends were $128,072 for the years ended June 30, 2012 and 2011, which reflect additional preferred stock dividends in arrears on the Company’s Series A and Series B $5 par value preferred stock and its Series A & B $20 par value preferred stock. NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS Net loss applicable to common stockholders was $(228,958) for the year ended June 30, 2012, which is an increase of $110,233 as compared to a net loss of $(118,725) for the year ended June 30, 2011 for the reasons discussed above. LIQUIDITY AND SOURCES OF CAPITAL The table below presents the summary of cash flow for the fiscal year indicated. Net cash provided by operating activities $ $ Net cash used in investing activities $ ) $ ) Net cash used in financing activities $ ) $ ) Operating Activities The positive cash flow of $37,552 generated from operations is a result of the Company continuing to monitor raw material pricing, and when a price increase or decrease is anticipated, adjustments to inventory levels are made accordingly.Total inventory as of June 30, 2012 of $448,032 decreased $95,692 or 17.60% as compared to the June 30, 2011 total inventory of $543,724.This decrease was due to the use of inventory on hand because of raw material price increases. Investing Activities The $22,680 of cash used in investing activities was the net result of capital expenditures and disposal of equipment for the current fiscal year.The Company continues to write off equipment that is no longer useful to the operations of the Company.Machinery and equipment cash purchases of $45,680 and $33,488 were made during the years ended June 30, 2012 and 2011, respectively.Depending on results of operations and cash flows, the Company has plans to replace two cookers at an anticipated cost of $40,000 in the next several years, with no set target date. Financing Activities The Company borrowed $290,000 and $40,000, respectively, on its line-of-credit during the fall of 2011 and 2010 busy seasons.Payments of $250,000 and $40,000, respectively, were paid for years ending June 30, 2012 and 2011.The Company renewed its $250,000 line-of-credit until January 3, 2013 and management anticipates renewal of the line-of-credit at similar terms upon expiration. 15 The Company borrowed and repaid $100,000 on a note payable to a stockholder during the year ended June 30, 2012.Full payment was due in March 2012. The Company financed $27,245 and $71,750 of vehicle purchases during fiscal years 2012 and 2011, respectively. Loan payments were $55,695 and $87,391 for years ended June 30, 2012 and 2011, respectively. Overall cash and cash equivalents decreased $823 to $17,949 at June 30, 2012 from $18,772 at June 30, 2011. At June 30, 2012, the Company’s accumulated deficit was $5,764,596, compared to accumulated deficit of $5,663,710 as of June 30, 2011.Working capital as of June 30, 2012 decreased $134,485 to $423,479 from $557,964 as of June 30, 2011. The Company’s lease on its office and plant facility is effective through March 31, 2025 with an option to extend for an additional time of five years, and currently requires payments of $6,500 per month.At the end of each five year period, the base rent may be increased an amount not greater than 30%, at the sole discretion of lessor.The facility is leased from an entity owned 100% by the Vice-President and Director and his spouse. In order to maintain funds to finance operations and meet debt obligations, it is the intention of management to continue its efforts to expand the present market area and increase sales to its customers.Management also intends to continue tight control on all expenditures. There has been no material impact from inflation and changing prices on net sales and revenues, or on income from continuing operations for the last two fiscal years. Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to a smaller reporting company. Item 8.CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Consolidated Financial Statements meeting the requirements of Regulation S-B are contained on pages 16 through 33 of this Form 10-K. 16 CHASE GENERAL CORPORATION AND SUBSIDIARY CONSOLIDATED FINANCIAL REPORT Table of Contents PAGE Report of Independent Registered Public Accounting Firm 18 Financial Statements Consolidated Balance Sheets 19 Consolidated Statements of Operations 21 Consolidated Statements of Stockholders’ Equity 22 Consolidated Statements of Cash Flows 23 Notes to Consolidated Financial Statements 24 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors CHASE GENERAL CORPORATION AND SUBSIDIARY We have audited the accompanying consolidated balance sheets of Chase General Corporation and Subsidiary (the “Company”) as of June 30, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Chase General Corporation and Subsidiary as of June 30, 2012 and 2011, and the consolidated results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Mayer Hoffman McCann P.C. MAYER HOFFMAN MCCANN P.C. Leawood, Kansas September 14, 2012 18 CHASE GENERAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2012 and 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts, of $15,102 and $15,383, respectively Inventories: Finished goods Goods in process Raw materials Packaging materials Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT Land Buildings Machinery and equipment Trucks and autos Office equipment Leasehold improvements Total Less accumulated depreciation Total property and equipment TOTAL ASSETS $ $ The accompanying notes are an integral part of the consolidated financial statements. 19 CHASE GENERAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, 2012 and 2011 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Current maturities of notes payable Accrued expenses Deferred income Total current liabilities LONG-TERM LIABILITIES Deferred income Notes payable, less current maturities Deferred income taxes Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Capital stock issued and outstanding: Prior cumulative preferred stock, $5 par value: Series A (liquidation preference $2,130,000 and $2,100,000 respectively) Series B (liquidation preference $2,085,000 and $2,055,000 respectively) Cumulative preferred stock, $20 par value Series A (liquidation preference $4,843,598 and $4,785,065 respectively) Series B (liquidation preference $789,360 and $779,821 respectively) Common stock, $1 par value Paid-in capital in excess of par Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 20 CHASE GENERAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended June 30, 2012 and 2011 NET SALES $ $ COST OF SALES Gross profit on sales OPERATING EXPENSES Selling General and administrative Gain on sale of equipment ) ) Total operating expenses Income (loss) from operations ) OTHER INCOME (EXPENSE) Miscellaneous income Interest expense ) ) Total other income (expense) ) ) Net income (loss) before income taxes ) PROVISION (CREDIT) FOR INCOME TAXES ) NET INCOME (LOSS) ) Preferred dividends ) ) Net loss applicable to common stockholders $ ) $ ) NET LOSS PER SHARE OF COMMON STOCK - BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING The accompanying notes are an integral part of the consolidated financial statements. 21 CHASE GENERAL CORPORATION AN SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Years Ended June 30, 2012 and 2011 Prior Cumulative Cumulative Preferred Stock Preferred Stock Common Stock Paid-In Capital Accumulated
